DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/27/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5-8, 11, 15, 16, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (WO 2014/156335 A1) in view of Konishi et al (CN 103031104 A).
Regarding claims 1, 2, 5, 6, 11, 15, 16, and 18, Endo teaches a double-sided adhesive sheet (i.e., a laminate sheet comprising a pressure-sensitive adhesive layer) comprising an adhesive layer  (i.e., a monolayer structure free of a substrate; e.g., an active energy ray curable pressure-sensitive adhesive composition and an acrylic pressure-sensitive adhesive) comprising a first surface and a second surface, a first release film adhered to the first surface of the adhesive layer (i.e., a first film laminated abstract; page 2-4, 6-7).
Endo further teaches the face of the first release film may have a maximum protrusion height RP1A of less than 700 nm; wherein the face of the first release film may have a maximum protrusion height RP2A of less than 250 nm (page 7-8); which would have suggested to one of ordinary skill in the art at the time of invention similar protrusion heights and thickness for each release film. These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Endo, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Endo fails to suggest a thickness of the pressure-sensitive adhesive layer is 20 μm or more. However, Endo teaches the thickness must be acceptable for use in a thin display (page 7).
Konishi teaches an ultraviolet-curable acrylic resin composition for adhesive and laminates and for use in liquid crystal displays and plasma displays; and further abstract, para 19, 99).
Therefore, per the teachings of Konishi, it would have been obvious to adjust the thickness of the adhesive layer of Endo per the required application or field of use. 
Furthermore, Konishi teaches the thickness of the adhesive layer may be from 10 to 500 microns (i.e., 10 μm to 500 μm). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Konishi, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 7, Endo teaches the double-sided pressure-sensitive adhesive is used for bonding an optical functional film such as a polarizing plate and a member such as a liquid crystal cell, which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the second film is an optical member.
Regarding claim 8, Endo teaches the release films may be formed of polyester (page 7).
Regarding claim 21, Endo teaches the pressure-sensitive adhesive layer is formed of an acrylic pressure-sensitive adhesive comprising an acrylic polymer as the base polymer, a monomeric component constituting the acrylic polymer includes a component (C) being a monomer having at least either a hydroxyl group or a carboxyl page 3-4); wherein the amount of monomer units may be adjusted to control the crosslinking and durability of the bond or adhesive (page 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of monomeric component in the acrylic polymer to optimize the crosslinking and durability of the bond or adhesive.
Regarding claim 22, Endo teaches the pressure-sensitive adhesive layer is formed of an acrylic pressure-sensitive adhesive comprising an acrylic polymer as the base polymer, and a monomeric component constituting the acrylic polymer includes a polyfunctional monomer (page 3-5); and it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of polyfunctional monomer in the acrylic polymer to optimize the physical properties of the adhesive. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).

Claims 3, 4, 10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo and Konishi as applied to claim 1 above, and further in view of Im (WO 2015/047014 A1).
Regarding claims 10, 12, and 17, Endo as modified by Konishi suggests the laminate of claim 1. Endo further suggests he release films may be coated with a release agent (e.g., silicone compound, or a long-chain alkyl group-containing compound) (page 7).
Endo as modified by Konishi fails to suggest wherein the face A of the first film has a rate of retained adhesion of 60 % or higher; wherein the second film is a release film whose face A is a release face; wherein the face A of the second film has a rate of retained adhesion of 60 % or higher.
Im teaches polyester release films for use with polarizing plates having a residual adhesion rate (i.e., retained adhesion) of 90% or more (abstract, page 2, 3, 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Im, to provide the release films of Endo as modified by Konishi with a residual adhesion rate of 90% or more as a matter of design choice as suggested by the prior art at the time of invention. 
Regarding the limitations of claims 3, 4, 13, 14, and 19, these appear to be functional properties of the laminate of the instant claims. Endo as modified by Konishi  and Im suggests or would have otherwise rendered obvious to one of ordinary skill in the art the structure and composition of the laminate of the instant claims. Therefore, the laminate of Endo as modified by Im is deemed to possess such functional properties. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783